DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10/623,825 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claims 1-20 are allowable because the independent claims 1 and 19 as a whole overcome the pertinent prior art of record.  The combination of Balakrishnan et al. (US 2014/0109123), Bentolila et al. (US 2003/0101449), Canney et al. (US 2014/0310756), and Kitts et al. (US 2012/0042338) does not teach that the system automatically allocates the media assets to the programming files if the consumption statistic was not achieved.  At most, Kitts teaches that media assets may be increased based on the targeted impressions.  However, Kitts does not specifically teach allocating the media assets in response to the determination of whether or not the expected number of impressions of the media .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Balakrishnan et al. 		US 2014/0109123
Bentolila et al. 		US 2003/0101449
Canney et al. 		US 2014/0310756
Kitts et al. 			US 2012/0042338
Steelberg  			US 2005/0283795
Rhoads   			US 2002/0012443
Kocho  			US 2007/0156838
Franklin  			US 2004/0025176

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NNENNA EKPO

Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        April 19, 2021